DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This Office Action is in response to Applicant’s arguments filed on 05/27/2022.
Response to Arguments
3. 	Applicant’s arguments, see Page 10, in Remarks, filed on 05/27/2022, with respect to the rejection(s) of claim(s) 1-2, 8-12 and 19 under 102 Rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, as described below. The new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5. 	Claims 1-2, 8-10 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Wang (US Pat 8687380).
Regarding claim 1, Wang teaches (Fig. 1-3; col. 4 ;55-col. 7 L36) an amplifier (Fig. 1-3; power amplifier (PA) controller 200) comprising:
a first stage (250 detail is shown in Fig. 3 355; col. 5 L1-15) configured to receive a bias voltage (Fig. 2-3; Vbias) and a control signal (Fig. 2-3; Vreg used in 210’s output being 212, wherein detail in Fig. 3), independent of the bias voltage, configured to detect and output a difference between a reference voltage (Vapc) and a feedback voltage (Vfb) according to a control signal (Fig. 2-3; in 210 control signal being Vreg is compared with Vref using 310, then based on 310’s output on connection 312 control 314’s to send an offset current Ioffset to 250 at node 335) and a bias current (bias current using 332’s operation, activated by Vbias),
wherein an amount of the bias current (Fig. 2-3; bias current using 332’s operation, activated by Vbias) maintained according to the bias voltage (Fig. 2-3; Vbias)when the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send a biased offset current Ioffset to 250 at node 335) has a first level (1st/one level is when 314=off by 310’s output; wherein 2nd/another level is when 314=on by 310’s output providing Ioffset to 250 on 212), and the amount of the bias current (Fig. 2-3; bias current using 332’s operation, activated by Vbias) is forcibly adjusted when the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send an offset current Ioffset to 250 at node 335) has a second level (1st/one level is when 314=off by 310’s output; wherein 2nd/another level is when 314=on by 310’s output providing Ioffset to 250 on 212).
Regarding claims 2, 10, Wang teaches the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send a biased offset current Ioffset to 250 at node 335) increases (because of the operation of whole LDO regulator 220, Vreg is anticipated to be at different levels, since goal of 200 is to adjust Vreg using feedback loop and/or 210’s operation; col. 1 L15-col. 2 L30) from a 1st level to a 2nd level with an external voltage (VDD) during a power-up process (col. 1 L15-col. 2 L30) of a semiconductor apparatus, and transitions to the 1st level as the level of the external voltage (VDD) becomes equal to or more than a set level (using 210)
 [NOTE. Applicant never specifically claims, what is the control signal, where is it coming from, let alone what is the 1st and 2nd level of control signal and/or how is it being increased or decreases. Therefore, under broadest reasonable interpretation, examiner is interpreting ‘the control signal’ simply being any signal that is used to control the amplifier, which is what Wang teaches using Vreg. Furthermore, Wang’s Vreg is anticipated to be changing, which is why, Wang’s circuit design choice of 200 is to adjust (by adjusting, increasing/decreasing operation is anticipated) the Vreg.]
Regarding claims 8, 19, Wang teaches the amount of the bias current (bias current using 332’s operation, activated by Vbias) is forcibly adjusted by the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send an offset current Ioffset to 250 at node 335) within a maximum value (i.e. taught set level during power-up) determined according to the bias voltage (Vbias).
Regarding claim 9, Wang teaches (Fig. 1-3; col. 4 ;55-col. 7 L36) a voltage generation circuit (Fig. 1) comprising:
an amplifier (Fig. 1-3; power amplifier (PA) controller 200) configured to receive a bias voltage (Fig. 2-3; Vbias) and a control signal (Fig. 2-3; Vreg used in 210’s output being 212, wherein detail in Fig. 3), independent with the bias voltage (Vbias), configured to detect and output a difference between a reference voltage (Vapc) and a feedback voltage (Vfb) according to a control signal (Fig. 2-3; in 210 control signal being Vreg is compared with Vref using 310, then based on 310’s output on connection 312 control 314’s to send an offset current Ioffset to 250 at node 335) and a bias current (bias current using 332’s operation, activated by Vbias), and configured to generate a driving signal (output of 250); and 
a driver (232,234) configured to generate an internal voltage (drain of 232, 234) by driving an external voltage (VDD) according to the driving signal (output of 250), 
wherein an amount of the bias current (Fig. 2-3; bias current using 332’s operation, activated by Vbias) maintained according to the bias voltage (Fig. 2-3; Vbias) when the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send an offset current Ioffset to 250 at node 335) has a first level (1st/one level is when 314=off by 310’s output; wherein 2nd/another level is when 314=on by 310’s output providing Ioffset to 250 on 212), and the amount of the bias current (Fig. 2-3; bias current using 332’s operation, activated by Vbias) is forcibly adjusted when the control signal (Fig. 2-3; Vreg is compared with Vref using 310, then based on 310’s output 312 control 314’s to send an offset current Ioffset to 250 at node 335) has a second level (1st/one level is when 314=off by 310’s output; wherein 2nd/another level is when 314=on by 310’s output providing Ioffset to 250 on 212).
Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
7. 	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pat 8687380), in view of Price et al. (“Price”, US PG Pub 2014/0125300).
    PNG
    media_image1.png
    451
    1226
    media_image1.png
    Greyscale
 
Left Hand Side is Fig. 2 of Price vs. Right Hand side is Applicant’s Fig. 5
Regarding claim 11, Wang teaches a distribution resistor (246) configured to generate the feedback voltage (Vfb) by distributing the internal voltage (drain of 232, 234), between a terminal through which the internal voltage is outputted and a ground voltage terminal (VSS).
However, Wang fail to teach a capacitor electrically connected, in parallel with the distribution resistor.
However, Price teaches (Fig. 2; Para 27-28, 30, 35, 37-45) a capacitor (C1) electrically connected, in parallel with the distribution resistor (R1 generating feedback voltage being fed back, using 240), between a terminal through which the internal voltage (Vout) is outputted and a ground voltage terminal (C1 is connected to ground via Vss).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wang’s amplifier to include a capacitor being in parallel with the distribution resistor, as disclosed by Price, as such circuit design choice is a very old and well established technique to use, to reduce any ripple or noise at the output, by using a filter and improving slew rate response of overall circuit, as taught by Price (abstract and Para 12).
Regarding claim 12, Wang teaches the amplifier (200) comprises: a comparator (250) configured to detect and output the difference between the reference voltage (Vapc) and the feedback voltage (Vfb) according to the bias current (bias current using 332’s operation, activated by Vbias); and to generate the driving signal (output of 250 being connection 226) according to the output of the comparator (250).
However, Wang fails to teach a current mirror configured to generate the driving signal according to the output of the comparator.
However, Price teaches (Fig. 2; Para 27-28, 30, 35, 37-45) the amplifier (204) comprises: a current mirror (M5-M8) configured to generate the driving signal (Vhg)  according to the output of the comparator (204: ‘m2, m4’; where Price’s 204 is functioning as a comparator, since its taking in Vref and Feedback voltage for comparing and amplifying the difference based on control signal which forces bias currents 250 to be adjusted).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Wang’s amplifier to include a current-mirror configurations to generate the driving signal, according to the output of the comparator, as disclosed by Price, as such circuit design choice is a very old and well established technique to use, as it establishes more precise and controlled connection of the amplifier with any external signals, like bias voltage and control signal, while reducing component variance, thus increasing operational efficiency and maintaining slew rate response of overall circuit, as taught by Price (abstract and Para7-16).
Allowable Subject Matter
8. 	Claims 3-7, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, a search of prior art(s) failed to teach, “the first stage comprises: a first transistor array to which an external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate terminal to which the control signal is inputted in common; a third transistor electrically connected to the first transistor array and the second transistor array and configured to receive the reference voltage; a fourth transistor electrically connected between the third transistor and a ground voltage terminal; a fifth transistor electrically connected to the first transistor array and the second transistor array  and configured to receive the feedback voltage; and a sixth transistor electrically connected between the fifth transistor and a ground voltage terminal”.
Claims 4-7 are depending from claim 3. 
Regarding claim 13, a search of prior art(s) failed to teach, “the comparator comprises: a first transistor array to which the external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate terminal to which the control signal is inputted in common; a third transistor electrically connected to the first transistor array and the second transistor array and configured to receive the reference voltage; a fourth transistor electrically connected between the third transistor and a ground voltage terminal; a fifth transistor electrically connected to the first transistor array and the second transistor array and configured to receive the feedback voltage; and a sixth transistor electrically connected between the fifth transistor and the ground voltage terminal.
Claims 14-17 are depending from claim 13.
Regarding claim 18, a search of prior art(s) failed to teach, “the current mirror comprises: a first transistor configured to receive the external voltage; a second transistor electrically connected between the first transistor and a ground voltage terminal; a third transistor configured to receive the external voltage and is having a gate terminal electrically connected to the first transistor; and a fourth transistor electrically connected between the third transistor and the ground voltage terminal, wherein the driving signal is generated at a node to which the third transistor and the fourth transistor are electrically connected”.
9. 	Claims 20-26 are allowed.
Regarding claim 20, a search of prior art(s) failed to teach “a voltage generation circuit comprising: a first transistor array to which an external voltage is applied in common and having a gate terminal to which a bias voltage is applied in common; a second transistor array electrically connected to the first transistor array and having a gate terminal to which a control signal is inputted in common; a third transistor electrically connected to the first transistor array and the second transistor array and configured to receive a reference voltage; a fourth transistor electrically connected between the third transistor and a ground voltage terminal; a fifth transistor electrically connected to the first transistor is array and the second transistor array and configured to receive a feedback voltage; a sixth transistor electrically connected between the fifth transistor and the ground voltage terminal and configured to generate a driving signal; wherein an amount of a bias current flowing through the first transistor array and the second transistor array according to the bias voltage is forcibly adjusted according to the control signal”.
Claims 21-26 are depending from claim 20.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Takagi (US Pub 2008/0061881) teaches (Fig. 2; Para 23-35) an amplifier (1) comprising: a first stage (Fig. 4-5; amp 101 which is described as comparator 121) configured to receive a bias voltage (one of Vb1 or Vb2 gets selected to be used) and a control signal (control/ switching signal SLP and inverter 2) independent (SLP is not dependent on bias voltage ‘Vb1 or Vb2’, since it is an external signal, even though SLP assists controlling/switching the bias voltage. However, all applicant is claiming ‘control signal’ alone being independent of ‘the bias voltage’, which is exactly what Takagi is teaching) of the bias voltage (Vb1 or Vb2), configured to detect and output a difference between (M4, M5 are the differential inputs of 1. Even though Fig. 2 does not show explicitly reference and feedback voltage being used with ‘M4- M5’, but Fig1 and 3 shows explicit use and furthermore, for regulators like FIG. 1-3, it is common and old technique to use a reference voltage and feedback as differential input to detect and output the difference between two inputs to control main pass transistor or switch, such as M3) a reference voltage (VREF) and a feedback voltage (VFB) according to a control signal (SLP, 2) and a bias current (one of the bias currents on M7 or M11- is either maintained or adjusted, based on ‘SLP, 2’ signal, which controls corresponding bias current generator ‘BCG’), wherein an amount of the bias current (one of the bias currents on M7 or M11- is either maintained or adjusted, based on ‘SLP, 2’ signal, which controls corresponding BCG) maintained according to the bias voltage (one of Vb1 or Vb2 gets selected to be used) when the control signal (SLP, 2) has a first level (when SLP is high causing 2 being low, and their combined operation of corresponding BCG), and the amount of the bias current is forcibly adjusted (one of the bias currents on M7 or M11- is either maintained or adjusted, based on ‘SLP, 2’ signal, which controls corresponding BCG) when the control signal has a second level (when SLP is low causing 2 being high, and their combined operation of corresponding BCG).
Price et al. (“Price”, US Pub 2014/0125300) teaches (Fig. 2; Para 27-28, 30, 35, 37-45) an amplifier (Fig. 2; 204) comprising: a first stage (Fig. 2; 204) configured to receive a bias voltage (voltage on C2) a control signal (ST_ON/OFF) independent (ST_ON/OFF is not dependent on bias voltage, since it is an external signal, even though ST_ON/OFF assists controlling/switching the bias voltage. However, all applicant is claiming ‘control signal’ alone being independent of ‘the bias voltage’, which is exactly what Price is teaching) of the bias voltage (voltage on C2) configured to detect and output a difference between a reference voltage (VREF) and a feedback voltage (Feedback voltage is fed back using 240) according to a control signal (ST_ON/OFF) and a bias current (250),wherein an amount of the bias current (250) is maintained according to the bias voltage (voltage on C2) when the control signal has a first level (when two levels are being when ST=on vs. ST=off) and the amount of the bias current is forcibly adjusted when the control signal has a second level (when two levels are being when ST=on vs. ST=off).
Chen et al. (“Chen”, US Pat 9000742) teaches “an amplifier (Fig. 1- 102; Fig. 4- 202-203; Fig. 5-302-303) comprising: a first stage (Fig.1, 4-5; for example, 102, 202 or 302) configured to receive a bias voltage (needs to be a constant voltage, such as Vdd) and a control signal (EN signal), which are two separate signals and independent of each other configured to detect and output a difference between a reference voltage (VREF) and a feedback voltage (VFB)according to a control signal (EN) and a bias current (Fig. 1, 4-5; output of 104 being ‘Ia and Ib’, which can be adjusted), wherein an amount of the bias current (output of 104 being ‘Ia and Ib’, which can be adjusted) maintained according to the bias voltage (Vd) when the control signal (EN) has a first level (EN=high), and the amount of the bias current(output of 104 being ‘Ia and Ib’, which can be adjusted) is forcibly turned off (Fig. 3; NOT ADJUSTED; col. 3 L1-43 and col. 9 L38-55) when the control signal has a second level (EN=Low)”.
Kotrc (US Pat 10775823) teaches an amplifier (27) comprising: a first stage (Fig. 4-5; amp 101 which is described as comparator 121) configured to receive a control signal (on 47 from 49), which are two separate signals and independent of each other, configured to detect and output a difference between a reference voltage (26) and a feedback voltage (FB) according to a control signal (on 47 from 49) and a bias current (30), wherein an amount of the bias current (30) maintained according to the control signal (on 47 from 49) has a first level, and the amount of the bias current (30) is forcibly adjusted when the control signal (on 47 from 49) has a second level.
11. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921. The examiner can normally be reached on M-TH 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        

	/THIENVU V TRAN/                                                                           Supervisory Patent Examiner, Art Unit 2839